DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the amended claims filed on 5/16/2022, wherein:
Claims 1, 3, 11, 16, and 19 were amended;
Claim 2 was cancelled;
Claims 4-10, 12-15, 17, 18, and 20 remain as original or previously presented; and
Claims 1, and 3-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, and 3-20 are allowed.

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC 101:
The steps in Independent claim 1 of: “performing transactions of tokenized securities during a tokenized securities offering, comprising: a blockchain-based tokenized securities platform in network communication with a server computer for a tokenized securities offering entity and at least one user device; wherein the blockchain-based tokenized securities platform deploys tokenized securities contracts for the tokenized securities on the blockchain-based tokenized securities platform; wherein the server computer for the tokenized securities offering entity receives user input data from the at least one user device for registering to purchase at least one securities token via a graphical user interface (GUI); wherein the server computer sends a link to documents related to the at least one securities token to the at least one user device; wherein the at least one user device reviews and signs the documents related to the at least one securities token; wherein an escrow account on the blockchain-based tokenized securities platform receives a currency for the at least one securities token from a uniquely identified account, and wherein the uniquely identified account receives the at least one securities token; wherein the blockchain-based tokenized securities platform records the tokenized securities contracts for the transactions of the tokenized securities on a blockchain; wherein the blockchain-based tokenized securities platform retires a block of the blockchain and adds new blocks to the blockchain using the retired block as a genesis block; wherein the blockchain-based tokenized securities platform retires the block of the blockchain when the blockchain includes a preset number of blocks, wherein each of the at least one user device is associated with at least one unique, personalized watermark; and wherein the blockchain-based tokenized securities platform automatically embeds the at least one unique, personalized watermark into documents uploaded and/or updated by the at least one user device” are limitations, which when considered as an ordered combination, are indicative of an inventive concept (aka “significantly more”).  The 101 rejection is not applicable because even though the claims recite an abstract idea of performing transactions of tokenized securities, the limitations are focused on utilizing a blockchain-based tokenized securities platform with a server computer and a user device for deploying tokenized securities contracts for the tokenized securities, wherein registered users register to purchase the tokenized securities using a GUI, are sent links to documents for the sale of tokenized securities, and the user reviews and signs the documents with the blockchain-based securities platform automatically embedding a unique, personalized watermark into the documents that have been uploaded and/or updated by each user device, wherein an escrow account receives currency for the securities token from a unique account and the unique account receives the securities token, the blockchain-based tokenized securities token records the tokenized securities token on the blockchain, retires a block of the blockchain when the blockchain includes a preset number of blocks, and adds new blocks to the blockchain using the retired block as a genesis block, which when considered as an ordered combination is not well-understood, routine or conventional.
For these reasons, independent claim 1 is deemed patent eligible under 35 USC 101.  Independent claims 11, and 16 are also deemed patent eligible under 35 USC 101 based on similar reasoning and rationale.  Dependent claims 3-10, 12-15, and 17-20 are deemed patent eligible by virtue of their dependency on a patent eligible claim.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 11, and 16 over prior art.
The closest prior art of record is US 2017/0011460 to Molinari et al. (hereinafter Molinari ‘460), US 2020/0076576 to Ahlback et al. (hereinafter referred to as Ahlback), GB 2560671 to Cazalot et al. (hereinafter referred to as Cazalot), US 2019/0080405 to Molinari et al. (hereinafter referred to as Molinari ‘405), and US 2007/0078745 to Kalt (hereinafter referred to as Kalt).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 11, and 16.  For independent claim 1, the prior art of Molinari ‘460, Ahlback, Cazalot, Molinari ‘405, and Kalt specifically do not disclose: “wherein each of the at least one user device is associated with at least one unique, personalized watermark; and wherein the blockchain-based tokenized securities platform automatically embeds the at least one unique, personalized watermark into documents uploaded and/or updated by the at least one user device”.  Similar reasoning and rationale apply to the other independent claims 11, and 16.  Dependent claims 3-10, 12-15, and 17-20 are allowable over the prior art by virtue of their dependency on an allowed claim. 

	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        8/10/2022